Citation Nr: 0802658	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-31 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.  

2.  Entitlement to service connection for a spinal disorder 
(other than mechanical low back pain).  

3.  Entitlement to service connection for carpal tunnel 
syndrome (CTS) of the right hand.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a thyroid 
condition.  

6.  Entitlement to service connection for a right knee 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and observer


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
November 1996.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of that hearing is associated with the claims file.  
Subsequent to the hearing, the veteran submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2007).

The issues of entitlement to service connection for 
hypertension, a thyroid condition, and a right knee 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



Clarification of issue on appeal

In a May 1997 rating decision, the RO denied entitlement to 
service connection for mechanical low back pain.  The veteran 
did not file an appeal.  Therefore, that decision is final 
and binding on her based on the evidence then of record.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104; 
20.1103 (2007).

In August 2005, the veteran filed a statement seeking service 
connection for, among other things, "spinal disorders."  In 
an October 2005 letter to the veteran, the RO informed her 
that the RO had previously denied service connection for 
mechanical low back pain in May 1997 and that because she had 
not appealed the decision she would have to submit new and 
material evidence to reopen the claim.  Notwithstanding the 
information provided in the October 2005 letter, the RO, in 
the May 2006 rating decision on appeal, denied service 
connection for "spinal disorder" on a direct basis; no 
reference was made to the prior unappealed May 1997 rating 
decision.  The rating decision listed both mechanical low 
back pain and spinal disorder as disabilities that were "not 
service-connected/not subject to compensation."  The veteran 
perfected an appeal of this decision.  

Given that the RO adjudicated the claim of entitlement to 
service connection for a spinal disorder separate from that 
of mechanical low back pain, the Board has rephrased the 
issue as noted on the title page.  The Board reiterates that, 
given the finality of the May 1997 rating decision, if the 
veteran is seeking entitlement to service connection for 
disability involving her low back she would have to present 
new and material evidence to reopen the claim.  


FINDINGS OF FACT

1.  An unappealed May 1997 rating decision denied entitlement 
to service connection for a left knee disability.  The 
evidence added to the claims file since that decision does 
not raise a reasonable possibility of substantiating this 
claim.

2.  The medical evidence of record does not show the veteran 
has a spinal disorder (other than mechanical low back pain).

3.  The medical evidence of record does not show the veteran 
has CTS of the right hand.  


CONCLUSIONS OF LAW

1.  The May 1997 rating decision is final; the additional 
evidence received since that decision is not new and material 
and the veteran's claim of entitlement to service connection 
for a left knee disability is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2007).

2.  A spinal disorder (other than mechanical low back pain) 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  CTS of the right hand was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
October 2005, prior to the initial adjudication of her claims 
in the May 2006 rating decision at issue.  

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both her private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfies the first three "elements" of the 
notice requirement.  In addition, the October 2005 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

The Board also finds that the veteran has been provided 
sufficient explanation of what evidence must be submitted to 
reopen her left knee claim.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In a January 2006 letter, the RO informed the 
veteran:

You were previously denied service 
connection for a left knee condition on 
May 16, 1997.  The appeal period for that 
decision has expired and the decision is 
now final.  In order for us to reopen 
your claim, we need new and material 
evidence.  

To qualify as new, the evidence must be 
in existence and be submitted to VA for 
the first time.  Although VA will make 
reasonable efforts to help you obtain 
currently existing evidence, we cannot 
provide a medical examination or obtain a 
medical opinion until your claim is 
successfully reopened.  

In order to be considered material, the 
additional existing evidence must pertain 
to the reason your claim was previously 
denied.  

Your claim was previously denied because 
there was no evidence linking this 
condition to your military service (no 
cause for left knee pain).  Therefore, 
the evidence you submit must relate to 
this fact.  

New and material evidence must raise a 
reasonable possibility of substantiating 
your claim.  The evidence cannot simply 
be repetitive or cumulative of the 
evidence we had when we previously denied 
your claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of her claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
and private medical records and a report of VA examination.  
The veteran has not indicated she has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of her appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Upon review, the Board has concluded that a remand for 
physical examination of the veteran and/or a medical nexus 
opinion is not warranted.  As discussed in more detail below, 
there is no competent medical evidence of a spinal disorder 
(other than mechanical low back pain) and CTS of the right 
hand currently.  In the absence of competent medical evidence 
of current disability, physical examination of the veteran is 
unnecessary because, even best case scenario, there is no 
present disability to causally relate to her military 
service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), wherein the Court held that VA erred in 
failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this particular case there is no 
evidence of current spinal disorder (other than mechanical 
low back pain) and CTS of the right hand.  The veteran has 
been provided the opportunity to present evidence pertaining 
to current disability and she has not done so.

The veteran and her representative have been given ample 
opportunity to present evidence and argument in support of 
her claims.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.  

Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), however, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to the claim.

There has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified 
at 38 C.F.R. § 3.156(a)].  The veteran filed her claim to 
reopen in August 2005, subsequent to this delimiting date.  
So the current version of this law, set forth in the 
following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of her claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In a May 1997 rating decision, service connection was denied 
for a left knee disability.  The evidence of record at the 
time consisted of the veteran's service treatment records 
showing that she was seen in February 1987 with a left leg 
injury to the knee area and that physical examination 
revealed limited range of motion.  The evidence also included 
a March 1997 VA examination report which revealed normal left 
knee findings and diagnosed left knee pain, no cause found.  
The RO denied the claim on basis that the evidence did not 
demonstrate a current disability that was related to service.  
The veteran did not file an appeal; hence, that decision is 
final and binding on her based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103.

The evidence added to the record since the May 1997 rating 
decision consists of VA and private treatment records dated 
from 1997 to 2007 and personal hearing testimony.  While this 
medical evidence may be considered "new" in that it was not 
of record at the time of the 1997 RO decision, it is not 
"material" because it does not show that the veteran has a 
left knee disability that is related to her period of 
military service.  In fact, a vast majority of the records 
pertain to unrelated disabilities.  The only reference to the 
left knee is in January 2007 when private treatment records 
show that the veteran was seen for left knee pain.  At that 
time, she reported that her knee "gave out" the day before 
and she fell.  The diagnosis was left knee sprain.  While 
this evidence reflects treatment for a current left knee 
condition, it is not material because it does not suggest or 
otherwise show that the left knee sprain is related to the 
veteran's military service.  On the contrary, the veteran 
indicated that the injury was the result of falling the day 
before.  She did not implicate her in-service knee injury in 
any way.  Therefore, the evidence does not raise a reasonable 
possibility of substantiating the claim.

The Board notes that insofar as the veteran, through her 
testimony, suggests a relationship between any currently 
diagnosed left knee disability and service, her statements 
are insufficient to support the claim.  It is now well-
established that a layperson without medical training, such 
as the veteran, is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 38 
C.F.R. § 3.159; Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Indeed, in Routen v. Brown, 10 Vet. App. 183, 186, (1997), 
the Court noted "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."

Because there is still no competent medical evidence that the 
veteran has a left knee disability that is etiologically 
related to her service, the new evidence does not raise a 
reasonable possibility of substantiating the claim.



Entitlement to service connection for a spinal disorder 
(other than mechanical low back pain).  

Entitlement to service connection for CTS of the right hand.  

Because these claims are being resolved in the same manner, 
the Board will discuss them together.

Pertinent Law and Regulations

The laws and regulations generally pertaining to service 
connection have been set out above and will not be repeated.  
The Board adds, however, that service connection presupposes 
a current diagnosis of the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).

Analysis

With respect to Hickson element (1), there is no evidence of 
a spinal disorder (other than mechanical low back pain) and 
CTS of the right hand shown currently.  The post-service 
medical evidence is completely negative for diagnosis of any 
disability of the spine (other than mechanical low back pain) 
and CTS of the right hand.  In this regard, the Board notes 
that an October 1997 VA x-ray revealed no significant 
abnormalities of the cervical spine.  In addition, a March 
2005 private treatment record which noted the veteran's 
complaints of "swollen hands" did not indicate that she had 
CTS; it simply diagnosed "hand pain and swelling."  The 
document indicates that there was some question as to whether 
the symptoms were due to myositis or arthritis.  

In the absence of confirmed diagnoses of a spinal disorder 
(other than mechanical low back pain) and CTS of the right 
hand, meaning medical evidence showing the veteran has the 
conditions alleged, service connection is not warranted.  The 
case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).

Furthermore, to the extent the veteran, is attempting to 
provide medical evidence concerning the existence of the 
claimed disabilities, it is also now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

In short, Hickson element (1) has not been met as to these 
claims.  So service connection must be denied on this basis 
alone - irrespective of any other Hickson considerations.

The preponderance of the evidence is against the claims of 
entitlement to service connection for a spinal disorder 
(other than mechanical low back pain) and CTS of the right 
hand.  The benefits sought on appeal are accordingly denied 
since there is no reasonable doubt to resolve in the 
veteran's favor concerning this.  See, e.g., Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for a left knee disability.  The claim remains 
denied.

Entitlement to service connection for a spinal disorder 
(other than mechanical low back pain) is denied.

Entitlement to service connection for CTS of the right hand 
is denied.  


REMAND

Entitlement to service connection for hypertension.  

Entitlement to service connection for a thyroid condition. 

Entitlement to service connection for a right knee 
disability.  

Reasons for remand

VA examination 

The medical evidence shows current diagnoses for 
hypertension, hyperthyroidism and right knee pain.  Upon 
review, the Board notes that the veteran's service treatment 
records show some systolic blood pressure readings above 
160mm as well as some diastolic readings above 90mm.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101(Note 1) (2007).  In addition, 
the service treatment records show that the veteran was 
treated for bilateral knee abrasions in June 1986 as well as 
for an enlarged thyroid in October 1993.  

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).  The Board feels that 
in order to decide the service connection claims medical 
nexus opinions must be provided.



Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule the veteran for 
appropriate VA examinations to 
determine the etiology of the 
hypertension, thyroid condition and 
right knee disability.  The claims 
folder and a separate copy of this 
remand should be made available to and 
reviewed by the examiners prior to the 
examinations.  All indicated tests, 
studies and x-rays should be performed.  
The examiners should express an opinion 
as to whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that any hypertension, 
thyroid condition and right knee 
disability found is related to her 
military service.  The examiners should 
provide the complete rationale for all 
opinions provided.  Reports of 
examinations should be associated with 
the veteran's VA claims folder.

2.  Then readjudicate the claims of 
entitlement to service connection for 
hypertension, a thyroid condition and 
right knee disability in light of the 
additional evidence obtained.  If the 
benefits sought on appeal remain 
denied, the veteran and her 
representative should be provided a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, after all appropriate due 
process considerations have been 
satisfied.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


